Citation Nr: 1125860	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability evaluation greater than 10 percent for degenerative joint disease (DJD) of the right hand.  


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The September 2004 rating decision granted an initial noncompensable evaluation for DJD of the right hand effective February 1, 2004.  Subsequently, the Veteran moved and his file was transferred to the RO in Huntington, West Virginia.  In a May 2011 rating decision, the Veteran's disability evaluation was increased to 10 percent, effective April 23, 2010.  

The issue of entitlement to an increased evaluation for bilateral carpal tunnel syndrome has been raised by the record in the Veteran's Aril 2010 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In February 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) so the Veteran could be afforded a VA examination.  


FINDING OF FACT

The Veteran is right-handed and his DJD of the right hand is manifested by objective evidence of painful motion and X-ray evidence of degenerative changes in 2 or more minor joint groups.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for DJD of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5228, 5229 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. The Veteran originally received VCAA notice in November 2003, and was provided with subsequent letters in March 2004 and May 2008. 

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  He underwent a VA examination in April 2004.  This case was remanded in February 2010 so that he could be afforded a new VA examination, which he underwent in April 2010.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his increased evaluation claim.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Increased Evaluation Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DC).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Entitlement to an Initial Evaluation Greater than 10 Percent for DJD of the Right Hand

The Veteran asserts that he is entitled to a higher rating for his service-connected DJD of the right hand, currently evaluated as 10 percent disabling under DC 5010, traumatic arthritis.  38 C.F.R. § 4.71a.  When, as here, the evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under DC 5010, the rater is instructed to rate traumatic arthritis as degenerative arthritis, DC 5003.  Under DC 5003, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  

For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f).  The following are considered minor joint groups of the upper extremities: interphalangeal, metacarpal, and carpal joints.  Id.    

The Veteran also has a diagnosis of bilateral carpal tunnel syndrome.  In its February 2010 remand, the Board directed the examiner to state which of the Veteran's hand symptoms were due to his DJD, and which were due to carpal tunnel syndrome.  The examiner stated that pain, stiffness, and loss of motion were due to DJD, and that numbness, decreased coordination of movement, and weakness were due to carpal tunnel syndrome.  The examiner noted that pain can occur because of both conditions, but that pain from carpal tunnel syndrome usually occurs at night and is unrelated to activity.  The Veteran's pain was experienced during range of motion testing, which is why it was attributed to DJD.  

The first step in evaluating arthritis is to determine whether the Veteran's limitation of motion is compensable.  38 C.F.R. § 4.71a.  As a preliminary matter, the Board notes that the RO increased the Veteran's evaluation from noncompensable to 10 percent due to painful motion.  38 C.F.R. §§ 4.40, 4.45.   

Under DC 5228, limitation of motion of the thumb, the percentage rating is based on the size of the gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  A noncompensable rating is assigned when there is a gap of less than one inch (2.5 cm).  A 10 percent rating is assigned when there is a gap of one to two inches (2.5 cm to 5.1 cm).  A 20 percent rating is assigned when there is a gap of more than two inches (5.1 cm).  At his April 2010 VA examination, there was no gap between his right thumb pad and fingers, with the thumb attempting to oppose the fingers.  Although he had painful motion, there was no additional limitation of motion after repetitive testing.  No other range of motion studies indicate that the Veteran has a gap between his thumb pad and fingers when attempting to oppose the fingers.  Thus, even when considering painful motion, the Veteran's disability would, at most, meet the criteria for a noncompensable evaluation under DC 5228.  Id.  

Under DC 5229, limitation of motion of the index or long finger, the percentage rating is based on limitation of extension and/or the size of the gap between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible.  38 C.F.R. § 4.71a.  A noncompensable rating is assigned for a gap of less than one inch (2.5 cm) between the fingertip and the crease with the finger flexed to the extent possible, and extension limited by no more than 30 degrees.  The criteria for a noncompensable evaluation are conjunctive because of the use of the word "and," thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  A 10 percent evaluation is assigned for a gap of one inch (2.5 cm) or more between the fingertip and the crease, or with extension limited by more than 30 degrees.  The criteria for a 10 percent evaluation are disjunctive, as demonstrated by "or" separating each symptom.  Melson, 1 Vet. App. at 334.  

At his April 2004 VA examination, the Veteran was able to approximate the proximal transverse crease with his index, long, ring, and little fingers.  Painful movement and functional loss were not addressed for this type of motion.  At his April 2010 VA examination, the examiner found that the Veteran had a gap of less than one inch between his fingertips and the crease with his fingers flexed to the extent possible, albeit with painful motion.  There was no additional limitation of motion after repetitive testing.  His index and long finger were both limited to 45 degrees of flexion with painful motion, with no additional limitation of motion after repetitive testing.  However, extension was normal for both fingers at 0 degrees.  Even when considering limitation of motion and functional loss under DeLuca, the Veteran's index and long finger extension were not limited by more than 30 degrees.  Therefore, his disability would not meet the criteria for even a noncompensable evaluation due to the conjunctive criteria stated above.  Melson, 1 Vet. App. at 334.  

As the Veteran's limitation of motion is does not meet the criteria for a compensable evaluation under applicable Diagnostic Codes, to receive a higher evaluation, his arthritis must meet the criteria for a 20 percent evaluation under DC 5003.  X-ray evidence of DJD of the right hand is documented in the Veteran's claims folder.  At his April 2004 fee-based examination for his initial service connection claim, degenerative changes to the PIP and MP joints were shown on an x-ray, which constitutes two minor joint groups.  38 C.F.R. § 4.45(f).  However, to receive a 20 percent evaluation, there must also be occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  

At his April 2004 examination, it was noted that the Veteran's hands and fingers could perform all activities, including tying shoelaces without difficulty, fastening buttons, and picking up pieces of paper.  No incapacitating exacerbations were noted.  

At his April 2010 VA examination, the Veteran reported decreased dexterity and decreased ability to perform fine motor skills such as writing and feeding himself.  However, the examiner stated that this was due to the Veteran's carpal tunnel syndrome and not his DJD.  The examiner noted that the Veteran had trouble holding items at work, and he had to change jobs with a pay cut, but then attributed this to carpal tunnel syndrome and not DJD.  The Veteran reported weekly arthritis flare-ups in his fingers and thumb that lasted for hours and were caused by hand use and weather.  Alleviating factors were resting his hand or flexing his hand.  The flare-ups were of moderate severity and he had to stop using his hands when they occurred.  He was employed at the time of his examination and had not lost time at work due to his DJD or associated flare-ups.  

The two VA examinations, combined with the other medical evidence of record, do not show that the Veteran has incapacitating exacerbations of his arthritis.  He experiences painful flare-ups that cause him to stop using his hands, but the record does not show that the flare-ups are incapacitating.  Therefore, his DJD of the right hand does not meet the criteria for a 20 percent evaluation under DC 5010.  38 C.F.R. § 4.71a.  

Aside from DC 5010, there are other potentially applicable Diagnostic Codes that the Board must consider.  Schafrath, 1 Vet. App. at 595.  Some Diagnostic Codes pertaining to impairment of the hand and fingers apply different disability ratings based upon whether the major or minor arm is affected.  38 C.F.R. § 4.71a, DCs 5213-5230. The Diagnostic Codes applicable in this case, however, which pertain to limitation of motion of individual digits, apply the same rating for both the minor and major hand.  Note (5), preceding the codes for rating the digits, provides that if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  

As noted by the Veteran's examiners, he retains mobility in all of the fingers of his right hand; he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  As a result, Diagnostic Codes 5216-5227 are not applicable in this case because they all pertain to ankylosis.  38 C.F.R. § 4.71a, DCs 5216-5227.  

The Veteran's limitation of motion of his fingers and thumb is noncompensable, as discussed above.  Therefore, DCs 5228 and 5229 are not favorable to him, and will not be applied.  Under DC 5230, any limitation of motion of the ring or little finger is assigned a noncompensable evaluation, with no higher evaluation available.  38 C.F.R. § 4.71a.  Therefore, this Diagnostic Code is less favorable to the Veteran and will not be applied.  

As there are no potentially applicable Diagnostic Codes that would allow for a disability evaluation higher than 10 percent for DJD of the right hand, the RO properly selected DC 5010 to evaluate the Veteran's disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).  

The Veteran has not met the requirements for a 20 percent evaluation at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  Further, the Veteran's disability did not meet the 10 percent criteria until April 23, 2010, when pain throughout all ranges of motion of the hand was objectively identified.  The May 2011 rating decision increased the Veteran's evaluation when considering 38 C.F.R. §§ 4.40 and 4.45.  Prior to the April 2010 examination, there was no objective evidence of painful motion.  The Veteran's April 2004 fee-based examination did not address the factors set forth in DeLuca.  The examiner stated that the Veteran reported bilateral hand pain and dropping objects due to weakness.  However, the examiner denied weakness and determined that the hands were normal other than degenerative changes shown on x-ray.  Thus, he was not entitled to a 10 percent evaluation prior to the date of his VA examination on April 23, 2010.   

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from DJD does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a.  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's DJD of the right hand does not more closely approximate a 20 percent rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  

B.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's DJD is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; instead he disagrees with the assigned evaluation for his level of impairment.  In other words, he has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  The Board finds that the Veteran's symptoms of painful limitation of motion and weekly flare-ups are adequately described in the rating schedule.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

C.  Total Rating Based Upon Individual Unemployability (TDIU)

The U. S. Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the Veteran has not asserted, and the evidence does not show that his DJD has caused unemployability.  He was employed at the time of his April 2010 VA examination.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial disability evaluation greater than 10 percent is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


